—In an action to recover damages for personal injuries, the plaintiff appeals from so much of an order of the Supreme Court, Suffolk County (Doyle, J.), dated April 2, 1998, as granted the motion of the defendant Christopher Mitchell for summary judgment dismissing the complaint insofar as asserted against him.
Ordered that the order is affirmed insofar as appealed from, with costs.
The Supreme Court properly granted the motion of the defendant Christopher Mitchell for summary judgment dismissing the complaint insofar as asserted against him (see, Ner v Celis, 245 AD2d 278). Mangano, P. J., Santucci, Krausman and Florio, JJ., concur.